          Case 1:20-cv-00409-EGS Document 26 Filed 03/05/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



Laura Fielden, et al.

      Plaintiffs,

v.                                                             Case No. 20-cv-409-EGS

Antony J. Blinken, in his official capacity as
Secretary of State, et al.

      Defendants.


                                              NOTICE

       The parties in the above captioned matter completed briefing over Defendants’ Motion to

Dismiss (ECF No. 14) and Plaintiffs’ Motion for Partial Summary Judgment (ECF No. 20), and

both motions are now pending before the Court.

       Since the parties had completed briefing over both motions, the State Department has

elected to actively review its policies regarding at-birth citizenship for children born abroad in

light of the new administration’s priorities, which, in Defendants’ view, could obviate the need

for the Court to resolve the pending dispositive motions. Thus, Defendants propose that the

parties file a joint status report within sixty (60) days to update the Court on any material

developments which could impact the pending motions.




                                                  1
     Case 1:20-cv-00409-EGS Document 26 Filed 03/05/21 Page 2 of 3




DATED: March 5, 2021                   Respectfully submitted,

                                       BRIAN BOYNTON
                                       Acting Assistant Attorney General

                                       ANTHONY COPPOLINO
                                       Deputy Branch Director

                                       /s/ Kuntal Cholera
                                       KUNTAL CHOLERA
                                       Trial Attorney
                                       United States Department of Justice
                                       Civil Division, Federal Programs Branch
                                       1100 L, NW Washington, DC 20005
                                       Tel.: (202) 305-8645
                                       Fax: (202) 616-8470
                                       Email: kuntal.cholera@usdoj.gov




                                   2
         Case 1:20-cv-00409-EGS Document 26 Filed 03/05/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2021, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to all users
receiving ECF notices for this case.

                                            /s/ Kuntal Cholera

                                            Kuntal V. Cholera
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, NW
                                            Washington, D.C. 20005

                                            Attorney for Defendants




                                                3
